Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/01/2021 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 2017/0131605) in view of Hiroshi et al. (WO 2007-066424).
Regarding claim 1, Kwak (figures 1-3) discloses an electronic modulating device, comprising: 
a first substrate (110) comprising a first portion and a second portion; 
a second substrate (210) disposed opposite to the first substrate; 
at least one working unit comprising a first cell gap and disposed between the first substrate and the second substrate, wherein the at least one working unit comprises a modulating material (DA).
Kwak discloses the limitations as shown in the rejection of claim 1 above.  However, Kwak is silent regarding at least one adjustment structure comprising a second cell gap and disposed between the first substrate and the second substrate, wherein the second cell gap is greater than the first cell gap, wherein the first portion overlaps the at least one working unit, and the second portion overlaps the at least one adjustment structure, wherein the adjustment structure comprises a supporting member disposed between the first substrate and the second substrate, and the first portion of the first substrate is flat and the second portion of the first substrate is raised and bent by the supporting member.  Hiroshi et al. (figure 34) teaches at least one adjustment structure (25-26) comprising a second cell gap and disposed between the first substrate and the second substrate, wherein the second cell gap is greater than the first cell gap, wherein the first portion overlaps the at least one working unit, and the second portion overlaps the at least one adjustment structure (25-26), wherein the adjustment structure comprises a supporting member disposed between the first substrate and the second substrate, and the first portion of the first substrate is flat and the second portion of the first substrate is raised and bent by the supporting Hiroshi et al. to achieve a curved display panel having uniform spacing between the first and second substrates, thereby effectively eliminating light leakage phenomenon of the curved surface display panel.
Regarding claim 3, Kwak (figures 1-3) discloses wherein a thickness of the first portion of the first substrate is greater than or equal to a thickness of the second portion of the first substrate.
Regarding claim 5, Kwak (figures 1-3) as modified by Hiroshi et al. teaches a first layer (190) disposed between the first substrate and the second substrate, wherein the first layer comprises a first portion and a second portion, and the first portion of the first layer overlaps the at least one working unit, the second portion of the first layer overlaps the at least one adjustment structure, and a thickness of the first portion of the first layer is greater than or equal to a thickness of the second portion of the first layer.
Regarding claim 6, Kwak (figures 1-3) discloses a ratio of a height of the supporting member to a height of the second cell gap is in a range from 0.9 to 1.1.
Regarding claim 7, Kwak (figures 1-3) discloses wherein the supporting member (195 and SA) comprises a first supporting unit and a second supporting unit, the second supporting 
Regarding claim 8, Kwak (figures 1-3) discloses a working region and a non-working region, wherein the at least one working unit is located in the working region.
Regarding claim 9, Kwak (figures 1-3) discloses wherein the at least one adjustment structure is located in the working region.
Regarding claim 10, Kwak (figures 1-3) discloses wherein the at least one adjustment structure is located in the non-working region.
Regarding claim 11, Kwak (figures 1-3) discloses wherein the first substrate (110, 170, 191) comprises a recess, and the recess corresponds to the second portion of the first substrate.
Regarding claim 12, Kwak (figures 1-3) discloses wherein a first portion of the second substrate overlaps the at least one working unit, wherein a second portion of the second substrate overlaps the at least one adjustment structure, and a thickness of the first portion of the second substrate is greater than or equal to a thickness of the second portion of the second substrate.
Regarding claim 13, Kwak (figures 1-3) discloses wherein the second substrate (210, 220, AL2) comprises a recess, and the recess corresponds to the second portion of the second substrate.
Regarding claim 15, Kwak (figures 1-3) discloses wherein a material of the first layer comprises metal material, insulating material, or a combination thereof.
Regarding claim 16, Kwak
Regarding claim 17, Kwak (figures 1-3) discloses a spacer (195) element disposed between the first substrate and the second substrate.
Regarding claim 19, Kwak (figures 1-3) discloses wherein the adjustment structure is continuously disposed in the non-working region.
Regarding claim 20, Kwak (figures 1-3) discloses wherein a material of the supporting member comprises dielectric material, metal material, organic material, or a combination thereof.
Regarding claim s 2, 4, and 14, Kwak (figures 1-3) discloses wherein a ratio of the second cell gap to the first cell gap is in a range from 1 to 100; wherein a ratio of the thickness of the first portion of the first substrate to the thickness of the second portion of the first substrate is in a range from 1 to 10; wherein a ratio of the thickness of the first portion of the second substrate to the thickness of the second portion of the second substrate is in a range from 1 to 10 (2), which is close to applicant's claimed range.  One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871